DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.

This Final Office Action is responsive to Applicant's amendment filed on 19 April 2021.  Applicant’s amendment on 19 April 2021 amended Claims 1, 8-10, 15, and 17-19.  Currently Claims 1-3, 8-19 are pending and have been examined.  Claims 4-7 were previously withdrawn.  The Examiner notes that the 101 rejection has been withdrawn.  

Examiner’s Note

The claim recites the combination of additional elements of multiple terminals with distributed access to a calendar that utilizes triggering events to provide push notifications based on changes and access to shared calendars. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically pushing information to user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Response to Arguments

Applicant's arguments filed 19 April 2021 have been fully considered but they are not persuasive.

The Applicant argues on pages 14-15 that Mitchell does not teach “acquiring another user account which is associated with the first user account according to a user account correlation list stored in the server, the user account correlation list recording correlation relationship among user accounts, and said another user account being a user account other than the first user account”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points that technically the argument is moot in view of the amendment the Examiner points out that par. [0094] of Mitchell teaches in the process of adding other users to a calendar a first user provides information from a first user indicating members to be associated with events on a calendar as part of a profile (i.e. list).  The other users are viewed to have their own account that would include their individual profile information that would be used when they interact with a the calendar program.  This profile data includes a level of permissions to view or modify events on the calendar, and can include information from social media which is viewed to provide a relationship between the first user who created the calendar event and the other users which is all linked in the profile data.  Additionally, par. [0168] indicates that there may be followers and members who are different sets of users.  This once again indicates that there are different users who are viewed to have their own accounts with their own profiles, which would indicate how they would access and interact with calendars.  Therefore the rejection is maintained.

The remaining Applicant's arguments filed 19 April 2021 have been fully considered but they are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (U.S. Patent Publication 2013/0036369 A1) (hereafter Mitchell) in view of Hollars et al. (U.S. Patent Publication 2011/0270719 A1) (hereafter Hollars).

Referring to Claim 1, Mitchell teaches a method for managing calendar data, said method comprising:

receiving shared calendar data distributed by a first calendar client terminal, the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal in response to confirmation instruction for confirming modification of the original calendar data which is triggered by a user of the first calendar client terminal, wherein the first calendar client terminal is a calendar client terminal logged in with a first user account (see; par. [0099]-[0101] of Mitchell teaches the receiving of a shared calendar from a first user based on a first user allowing access to another user (i.e. triggered by first user) where a level of modification is allowed to be performed by the second user with a request to add another user (i.e. instruction), using par. [0004] a computer, via a par. [0054] web interface or standalone (i.e. terminal)). 

pushing the shared calendar data to a second calendar client terminal so that the second calendar client terminal can update second original calendar data with the shared calendar data, the second original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal, wherein the second calendar client terminal is a calendar client terminal logged in with the second user account (see; par. [0050] of Mitchell teaches pushing a shared calendar to multiple other users in order to, par. [0066]-[0069] update and propagate calendar data across linked calendars by modifying multiple aspects of the users calendar, fig. 13 provides an example of a user on display making changes to an event of a calendar that will be propagated and then pushed to other users.  Paragraph [0046] supports the fact that there are multiple distinct user accounts that can interact with the shared calendar where the user can make individual changes on their own screen of their computer (i.e. client terminal).

acquiring another user account which is associated with the first user account according to, a user account correlation list stored in the server, the user account correlation list recoding correlation relationship among user accounts, and said another user account being a user account other than the first user account (see; par. [0094] of Mitchell teaches in the process of adding other users by collecting information from a first user indicating members to be associated with events on a calendar as part of a profile (i.e. list), who are all viewed to have their own accounts to access the calendar program, which also includes a level of permissions to view or modify events on the calendar, and can include information from social media which is viewed to provide a relationship between the first user who created the calendar event and the other users which is all linked in the profile data.  Additionally, par. [0168] indicates that there may be followers and members who are different sets of users), and

Mitchell does not explicitly disclose the following limitation, however,

Hollars teaches taking said another user account as a second user account (see; par. [0052] of Hollars discloses that posting from a first user to a second profile where the post includes a second identifier to identify the second subscriber (i.e. second user account), and

The Examiner notes that Mitchell teaches similar to the instant application teaches managing event related information including integrating public and private calendars of multiple users.  Specifically, Mitchell discloses the linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hollars teaches network marketing over social networks that includes the linking of subscriber data including calendar data and as it is comparable in certain respects to Mitchell which linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Mitchell discloses the linking of event and calendar data from multiple user calendars including so that updates and events are automatically reflected.  However, Mitchell fails to disclose taking said another user account as a second user account.

Hollars discloses taking said another user account as a second user account.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Mitchell taking said another user account as a second user account as taught by Hollars since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Mitchell and Hollars teach the collecting and analysis of data in order to link data between user calendars for management of resources and they do not contradict or diminish the other alone or when combined.


Referring to Claim 2, see discussion of claim 1 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data is obtained by the first calendar client terminal updating first original calendar data with third calendar data, the third calendar data is obtained by a third calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the third calendar client terminal and distributed to a server for the server to push the third original calendar data to the first calendar client terminal (see; Figure 13 of Mitchell teaches an example of modifying of event information on a display for updating an existing calendar data of one of multiple calendar events (i.e. third calendar data) including date and time, par. [0066]-[0069] where the data can be updated and propagated across linked calendars where the information can be par. [0055] pushed to multiple different users on different devices so as to fully update and propagate all the calendar data).

the first original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; Figure 3 shows an example of an original calendar with a popup allowing for the adding of event data, Figure 13 then provides an example of the popup of the modification of an event including making changes based on the date which provides a figure 17 updated calendar).

the original calendar data contains date data and event data, and the event data indicates an event occurring on a date corresponding to the date data (see; Figure 12 of Mitchell teaches an example of adding a new (i.e. original) calendar data which contains a place for inputting time, date, event data, where the event provides different activities that are available for the event at that date).

before receiving the shared calendar data distributed by a first calendar client terminal, the method further comprises: (see; Figure 12 of Mitchell teaches an example of a user that has created a new (i.e. original) calendar event before submitting it for shared review).

receiving the third original calendar data distributed by the third calendar client terminal, the third calendar client terminal is logged in with a user account associated with the first user account (see; par. [0078] of Mitchell teaches collecting in real time indexing of multiple calendar data from multiple users (one, two or three users)).

pushing the third original calendar data to the first calendar client terminal (see; par. [0050] of Mitchell teaches pushing calendar information to other users as part of a many to many user relationship of the calendar, and par. [0066]-[0069] updating and propagating calendar data to multiple users).


Referring to Claim 3, see discussion of claim 1 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; figure 30 of Mitchell teaches an example of loading event options when creating a first calendar by a user for a specific event scheduled for a specific time figure 27 provides an example of events on a specific time and date).

the original calendar data contains date data and the event data, and the event data indicates an event occurring on a date corresponding to the date data (see; Figure 27 of Mitchell teaches an example of events available at a time and date for adding to calendar (i.e. all events at specific times and dates)).


Referring to Claim 8, Mitchell in further view of Hollars teaches a method for managing calendar data.  Claim 8 recites the same or similar limitations as those addressed above in claim 1, Claim 8 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception;

Displaying, by the first calendar client terminal, original calendar data (see; par. [0006] of Mitchell teaches displaying an original or first calendar data at a user interface (i.e. terminal) to be compared with other calendar data).

In response to a confirmation instruction for confirming modification the original calendar data which is triggered by a user of the first calendar client terminal (see; par. [0006]-[0007] of Mitchell teaches a receiving a request to modify calendar data (i.e. updating instructions) that was previously displayed as an original calendar date for an event, which can then par. [0071]-[0072] trigger events such as notifications or other users upon completing (i.e. confirmation) of modifications to the calendar).

modifying, by the first calendar client terminal, a component of the original calendar data, to obtain shared calendar data (see; par. [0071] of Mitchell discloses an automatic updating to shared calendars and events, which par. [0103]-[0105] follows a set of restrictions on how to manage the control of the updating to the calendars and events, where par. [0170] a user can request access to a calendar where a first user will see it in their interface (i.e. terminal)). 

Wherein the second user account is associated with the first user account according to a, user account correlation list stored in the server, and the user account correlation list records relationship among user accounts, so that the server pushes the shared calendar data to the second calendar client terminal through (see; Figure 15, par. [0046], and par. [0066]-[0069] of Mitchell teaches collecting information from many users in a many to many shared calendar (i.e. second user) where the calendar information is updated and propagated to handle the multiple calendar entries based on the relationship to the other users as part of the shared calendar, where par. [0063] and par. [0094] preferences can be given on linking users, par. [0074] where the preferences include a private setting defines specific users to join the calendar and par. [0100] a public calendar which allows all to share the calendar which is done by a process of adding other users collecting information from a first user indicating members to be associated with events on a calendar as part of a profile (i.e. list) including level of permissions to view or modify events on the calendar).

pushing the shared calendar data to the second calendar client terminal (see; par. [0050] of Mitchell teaches the pushing of a shared calendar data to multiple different computing devices including, the par. [0066] updating and propagating of calendar data to multiple users).


Referring to Claim 9, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

In response to a confirmation instruction for confirming modification of the original calendar data which is triggered by a user of the first calendar client terminal, modifying a component of the original calendar data to obtain shared calendar data comprises (see; Figure 13 of Mitchell teaches an example of updating event information used for the changing of an initial calendar entry, where the information is updated and propagated par. [0066] to multiple users, where par. [0099]-[0101] discloses the receiving of a shared calendar from a first user based on a first user allowing access to another user (i.e. triggered by first user) where a level of modification is allowed to be performed by the second user with a request to add another user (i.e. instruction), using par. [0004] a computer, via a par. [0054] web interface or standalone (i.e. terminal)).

displaying a prompt message for prompting a user to modify the component in the original calendar data (see; Figure 13 of Mitchell teaches an example of displaying a prompt for a user to modify an initial calendar entry).

upon receiving a confirmation instruction for confirming modification which is triggered by the user, modifying the component in the original calendar data (see; figure 13 of Mitchell teaches that after a modification to an existing calendar through a displayed screen, the par. [0096]-[0097] modifying of an original calendar based on the update provided).


Referring to Claim 10, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

the original calendar data contains date data and event data, and the event data indicates an event occurring on a date corresponding to the date data (see; figure 30 of Mitchell teaches an example of loading event options when creating a first calendar by a user for a specific event scheduled for a specific time figure 27 provides an example of events on a specific time and date).

modifying the component of the original calendar data comprises (see; Figure 13 of Mitchell shows an example of modifying an initial calendar data, where par. [0066] discloses updating event data to the calendar and par. [0071]-[0072] discloses modifying and updating events of multiple user’s calendars).

modifying at least one of the date data and the event data (see; Figure 13 of Mitchell teaches an example of a screen to modify a calendar entry, where par. [0071] discloses an auto update including time and date, and provides this data to par. [0100]-[0102] is shared to a system that shares calendar to data to multiple calendars, which can then par. [0066]-[0069] be updated and propagated across linked calendars where the information can be par. [0055] pushed to multiple different users on different devices so as to fully update and propagate all the calendar data).


Referring to Claim 11, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

receiving third original calendar data pushed by the server (see; par. [0050] the pushing of shared calendar data from multiple computing devices including the, par. [0066]-[0069] discloses the updating and propagating of calendar data to multiple users).

wherein the third original calendar data is obtained by a third calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the third calendar client terminal and distributed to a server for the server, and the third calendar client terminal is logged in with a user account associated with the first user account (see; par. [0066]-[0069] of Mitchell teaches the updating and propagating of multiple shared calendars to multiple users (i.e. third calendar) which updated includes event data, where par. [0185] provides the combination of all calendars that are part of the shared calendar (i.e. logged in)).


Referring to Claim 12, see discussion of claim 11 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

updating first original calendar data with the third original calendar data, to obtain the original calendar data (see; par. [0066]-[0069] of Mitchell teaches the many to many relationship between shared for the updating and propagating shared calendar data of multiple users calendars (i.e. third calendar)).

wherein the first original calendar data is obtained by the first calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal (see; Figure 13 of Mitchell teaches an example of updating or modifying the events of a calendar entry, which is also seen in par. [0153] in the modifying the event of calendars, where a user can par. [0162] calendar creating, figure 30 provides event options added for events as part of a calendar entry, and can be par. [0086] creates events based on parameters from new calendar entries).


Referring to Claim 13, see discussion of claim 12 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

replacing the first original calendar data with the third original calendar data, to obtain the original calendar data (see; Figure 13 of Mitchell teaches an example of updating (i.e. replacing) the initial calendar data, par. [0066]-[0069] the updating and propagating multiple user calendars to multiple users a modification from the initial calendar entry).

incorporating the third original calendar data into the first original calendar data, to obtain the original calendar data (see; Figure 13 of Mitchell teaches an example of modification of an initial calendar, par. [0086] creates events based on parameters for new calendar entries, par. [0153] the modifying of the event of a calendar, and figure 30 provides event options added for events as part of a calendar entry).


Referring to Claim 14, see discussion of claim 8 above, while Mitchell in further view of Hollars teaches the method above, Mitchell further disclose a method having the limitations of:

adding corresponding event data to a designated date page on a calendar interface displayed on the first calendar client terminal, to obtain the original calendar data (see; figure 29 teaches an example of selecting possible events at a particular time (i.e. adding event data), and figure 30 discloses an example of selecting events options for events (i.e. designated data page), where figure 13 provides an example of modifying calendar data) and par. [0153] further provides the modifying of the event of a calendar)


Referring to Claim 15, Mitchell in further view of Hollars teaches a method for managing calendar.  Claim 15 recites the same or similar limitations as those addressed above in claim 1 and 8, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1 and 8.

Receiving, by the second calendar client terminal, shared calendar data pushed by a server, the shared calendar data being pushed by the server after the server receives the shared calendar data distributed by a first calendar client terminal, the second calendar client terminal being a calendar client terminal logged in with a second user account, the first calendar client terminal being a calendar client terminal logged in with a first user account, and the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal (see; par. [0049] of Mitchell teaches using a computer (i.e. terminal), par. [0007]-[0008] by a user (i.e. first user) the management of a calendar that is connected to a shared calendar as part of, par. [0046] an automatic organizing and managing calendar and events information of multiple users (i.e. including a first user) where the data can be presented fig. 17 for a user to view and interact with).

Updating, by the second calendar client terminal, a second original calendar data with the shared calendar data, the second the original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal (see; par. [0066]-[0069] of Mitchell teaches the collecting of user information from the one of many to many relationship of users, par. [0166] where the users can be grouped based on stored relationships as well as par. [0115] assigning calendars to groups (i.e. assigning different users to different groups as part of different shared calendars, par. [0208] using a server to store data, this relationship can be witnessed in par. [0054] which provides that calendars can be grouped to better enable the user to identify particular calendars which is seen as an acquiring data based on 

Wherein the second user account is associated with the first user account according to a corresponding relationship, stored in the server, between user accounts comprising the first user account and the second user account and a subscribed account, so that the server pushes the shared calendar data to the second calendar client terminal through (see; Figure 15, par. [0046], and par. [0066]-[0069] of Mitchell teaches collecting information from many users in a many to many shared calendar (i.e. second user) where the calendar information is updated and propagated to handle the multiple calendar entries based on the relationship to the other users as part of the shared calendar).

acquiring another user account which subscribes to the subscribed account according to the corresponding relationship, stored in the sever, between the user accounts and the subscribed account, said another user account being a user account other than the first user account (see; par. [0066]-[0069] of Mitchell teaches the collecting of user information from the one of many to many relationship of users, par. [0166] where the users can be grouped based on stored relationships as well as par. [0115] assigning calendars to groups (i.e. assigning different users to different groups as part of different shared calendars, par. [0208] using a server to store data, this relationship can be witnessed in par. [0054] which provides that calendars can be grouped to better enable the user to identify particular calendars which is seen as an acquiring data based on a relationship that is previously stored, and again par. [0094] provides the specifying of groups of users or categories of users based on characteristics which is viewed as a relationship with respect to the users and calendar events). 


	Referring to Claim 16, see discussion of claim 15 above, while Mitchell in further view of Hollars teaches the method above Claim 16 recites the same or similar limitations as those 

	Referring to Claim 17, Mitchell in further view of Hollars teaches a server for managing calendar data.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, and 15.  Claim 17 is therefore rejected for the same reasons as set forth above in claim 1, and 15, except for the following noted exception.

a processor (see; par. [0207]-[0208] of Mitchell teaches a processor).

a memory for storing instructions executable by the processor (see; par. [0210] of Mitchell teaches a computer readable medium).

wherein the processor is configured to perform (see; par. [0209] of Mitchell teaches the execution of a processor to manage shared calendars).

receiving shared calendar data distributed by a first calendar client terminal, the shared calendar data being obtained by the first calendar client terminal modifying original calendar data displayed on the first calendar client terminal, wherein the first calendar client terminal is a calendar client terminal logged in with a first user account (see; par. [0049] of Mitchell teaches using a computer (i.e. terminal), par. [0007]-[0008] by a user (i.e. first user) the management of a calendar that is connected to a shared calendar as part of, par. [0046] an automatic organizing and managing calendar and events information of multiple users (i.e. including a first user) where the data can be presented fig. 17 for a user to view and interact with).

pushing the shared calendar data to a second calendar client terminal so that the second calendar client terminal can update second original calendar data with the shared calendar data, the second original calendar data being obtained by the second calendar client terminal adding corresponding event data to a designated date page on a calendar interface displayed on the second calendar client terminal, wherein the second calendar client terminal is a calendar client terminal logged in with the second user account (see; par. [0050] of Mitchell teaches pushing a shared calendar to multiple other users in order to, par. [0066]-[0069] update and propagate calendar data across linked calendars by modifying multiple aspects of the users calendar, fig. 13 provides an example of a user on display making changes to an event of a calendar that will be propagated and then pushed to other users.  Paragraph [0046] supports the fact that there are multiple distinct user accounts that can interact with the shared calendar where the user can make individual changes on their own screen of their computer (i.e. client terminal).


	Referring to Claim 18, Mitchell in further view of Hollars teaches a terminal for managing calendar data.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, 8, and 17, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1, 8, and 17.

	Referring to Claim 19, Mitchell in further view of Hollars teaches a terminal for managing calendar data.  Claim 19 recites the same or similar limitations as those addressed above in claim 1, 8, 15 and 17, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1, 8, 15 and 17.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Bolnick et al. (U.S. Patent Publication 2002/0023230 A1) discloses a system, method and computer program product for gathering and delivering personalized user information.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623